ACCEPTED
                                                                              03-15-00242-CV
                                                                                      7379802
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        10/14/2015 4:42:52 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                     Case Number 03-15-00242-CV

            IN THE THIRD DISTRICT COURT OF APPEALS FILED IN
                                                   3rd COURT OF APPEALS
                            at Austin                   AUSTIN, TEXAS
__________________________________________________________________
                                                   10/14/2015 4:42:52 PM
                                                         JEFFREY D. KYLE
                                                              Clerk
                   GUILLERMO OCHOA-CRONFEL,

                              Appellant,

                                  v.

                        PATRICK C. MURRAY,

                             Appellee.
__________________________________________________________________

  From Cause No. D-1-GN-11-002136 in the 345th Judicial District Court
                          of Travis County
__________________________________________________________________

             UNOPPOSED MOTION FOR EXTENSION
                    TO FILE APPELLEE’S BRIEF
__________________________________________________________________
                                WALTERS, BALIDO & CRAIN, L.L.P.

                                                         Gregory R. Ave
                                                  State Bar No. 01448900
                                        10440 North Central Expressway
                                         Meadow Park Tower, Suite 1500
                                                     Dallas, Texas 75231
                                       Telephone Number (214) 347-8310
                                        Facsimile Number (214) 347-8311
                                             Greg.ave@wbclawfirm.com

                                           ATTORNEY FOR APPELLEE
October 14, 2015                               PATRICK C. MURRAY
TO THE HONORABLE AUSTIN COURT OF APPEALS:

      Appellee Patrick C. Murray (“Murray”) files this unopposed motion

for extension of time to file his Brief, pursuant to Texas Rule of Appellate

Procedure 10.5(b), and would show the Court as follows:

1.    Current Deadline for Filing the Item in Question

      Murray’s Brief is currently due on October 14, 2015.

2.    Length of Extension Sought

      Murray seeks a 30 day extension to file his brief, with the new

deadline being November 13, 2015.

3.    Facts Relied on to Reasonably Explain the Need for an Extension

      In mid-September the father of the undersigned counsel (Paul E. Ave)

became ill and was hospitalized in San Miguel de Allende, Mexico. Due to

his father’s advanced age (and that of his mother), it was necessary for the

undersigned counsel to travel to Mexico on September 21, 2015.            The

undersigned counsel’s father passed away on September 22, 2015.

      The undersigned remained in Mexico for an additional four days in

order to oversee the conclusion of his father’s affairs there, arrange for the

return of his father’s remains, and assist with his mother’s travel to the

United States. Additionally, the undersigned counsel has been taking steps

                                      1
to begin the administration of his father’s estate (as his executor) and

attended his father’s funeral on October 9, 2015.

     Moreover, the undersigned counsel for Murray has recently been

attending to, overseeing, involved with, or responsible for:

           a.    The drafting and filing of the Brief of Appellee
                 in case number 08-15-00067-CV, styled Harold
                 A. Rumzek v. Bryan D. Lucchesi, and pending in
                 the El Paso Court of Appeals [filed September
                 10, 2015];

           b.    The drafting and filing of the Brief of Appellee
                 Oxford Townhome Addition Homeowners
                 Association, Inc. in case number 05-15-00054-
                 CV, styled Barbara Meredith v. Oxford
                 Townhomes, LLC, et al., and pending in the
                 Dallas Court of Appeals [filed September 11,
                 2015];

           c.    The drafting and filing Plaintiff’s Response
                 and Brief in Support in Opposition to
                 Defendants’ Motion to Correct Judgment, or,
                 Alternatively, Motion for Relief from
                 Judgment or to Alter or Amend Judgment and
                 Brief in Support in case number 3:14-cv-03314-
                 K, styled Ascendant Renewable Energy
                 Corporation v. Tang Energy Group, Ltd., et al.,
                 and pending in the United States District
                 Court Northern District [filed September 14,
                 2015];

           d.    The drafting and filing of Appellant’s Reply
                 Brief in case number 15-10478, styled National
                 Casualty Company v. Alice Gonzalez d/b/a A&J


                                      2
                   Transport, and pending in the United States
                   Court of Appeals for the Fifth Circuit [filed
                   September 17, 2015];

            e.     Initially preparing Plaintiff’s Response and
                   Brief in Support in Opposition to Defendants’
                   Motion to Alter or Amend Judgment,
                   Alternatively, for Relief from Judgment and
                   Brief in Support in case number 3:14-cv-03314-
                   K, styled Ascendant Renewable Energy
                   Corporation v. Tang Energy Group, Ltd., et al.,
                   and pending in the United States District
                   Court Northern District [filed September 22,
                   2015];

            f.     Handling various responsibilities as the
                   managing partner of Walters, Balido & Crain,
                   L.L.P.; and

            g.     Attending to other pressing personal and
                   professional responsibilities.

      This extension of time will not materially delay the Court’s review of

this matter; rather, it will provide sufficient time to permit Murray’s

counsel to prepare Murray’s brief on the merits in the professional manner

that the Court and parties expect.

4.    Previous Extensions Granted Regarding Brief of the Merits

      Murray has not sought nor received a previous extension of time in

which to file his brief in this matter.




                                          3
5.      Purpose for Extension

        Murray seeks an extension of time in which to file his brief in order to

allow its counsel to attend to certain personal matters (including various

matters associated with his father’s death) and prepare a thorough and

professional brief the Court and opposing counsel expect. Murray does not

seek this extension for the purpose of delay, but so that justice may be

done.

6.      Ochoa-Cronfel Does Not Oppose This Motion

        The undersigned counsel for Murray contacted Paul T. Morin,

Esquire, counsel for Appellant Guillermo Ochoa-Cronfel (“Ochoa-

Cronfel”), regarding the instant extension sought by Murray on October 14,

2015. Ochoa-Cronfel does not oppose the extension of time sought by

Murray.

        WHEREFORE, PREMISES CONSIDERED, Appellee Patrick C.

Murray respectfully prays that this Court grant his unopposed motion for a

thirty (30) day extension of time in which to file his brief and for such other

and further relief to which it may be justly entitled.




                                        4
                                   Respectfully submitted,

                                   WALTERS, BALIDO & CRAIN, L.L.P.

                                   By:    /s/ Gregory R. Ave
                                         Gregory R. Ave
                                         Texas State Bar No. 01448900
                                         greg.ave@wbclawfirm.com
                                         10440 North Central Expressway
                                         Meadow Park Tower, Suite 1500
                                         Dallas, Texas 75231
                                         (2l4) 347-8310
                                         (2l4) 347-8311 (facsimile)

                                   ATTORNEY FOR APPELLEE
                                   PATRICK C. MURRAY

                         CERTIFICATE OF SERVICE

      On October 14, 2015, a true and correct copy of the foregoing was
sent to opposing counsel of record as follows:

Paul T. Morin, Esquire                        Via E-serve
Paul T. Morin, P.C.
503 W. 14th Street
Austin, Texas 78701

ATTORNEY FOR APPELLANT
GUILLERMO OCHOA-CRONFEL

Guillermo Ochoa-Cronfel, Esquire              Via E-serve
2700 Bee Cave Road, Suite 103
Austin, Texas 78746

APPELLANT
                                          /s/ Gregory R. Ave
                                          Gregory R. Ave


                                     5